Citation Nr: 1732426	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-07 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled America Veterans 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  






INTRODUCTION

The Veteran, who is the appellant, had active service from September 1988 to March 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the RO in St. Louis, Missouri, which denied TDIU.  This case was previously before the Board in April 2016, where the Board, in pertinent part, remanded the issue on appeal for additional development.  As the instant decision grants a TDIU, the Board need not discuss its responsibilities under Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The service-connected disabilities have a combined rating of 80 percent, with at least one service-connected disability rated 70 percent disabling from August 10, 2010.

2.  The service-connected disabilities prevent the Veteran from retaining (maintaining) substantially gainful employment from August 10, 2010.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met from August 10, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  As the instant decision grants a TDIU, there remains no aspect of the claim to be further substantiated; therefore, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Entitlement to TDIU 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

"Substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000).  The central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran contends generally that he is unable to sustain any form of substantially gainful employment due to the service-connected disabilities.  Specifically, the August 2010 claim reflects that the Veteran indicated that the inability to obtain employment was due to the service-connected acquired psychiatric disorder, ulcerative colitis, and left foot disabilities.

Initially, the Board finds that the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met from August 10, 2010 (date of claim for TDIU).  Specifically, the combined schedular disability rating is 80 percent, which include the following disabilities: an acquired psychiatric disorder rated as 70 percent disabling, a right toe disability rated as 10 percent disabling, ulcerative colitis rated as 10 percent disabling, a left toe disability rated as 0 percent disabling, and a right ring finger disability rated as 0 percent disabling.  As the Veteran has a single disability rated 40 percent or more (the acquired psychiatric disorder), and as the combined schedular disability rating is 80 percent, the eligibility requirements of 38 C.F.R. § 4.16(a) are met.  

Next, after a review of all the lay and medical evidence, the Board finds that the evidence is in equipoise as to whether the service-connected disabilities render the Veteran unable to maintain (follow) substantially gainful employment from August 10, 2010.  Evidence weighing in favor of a finding of unemployability includes the Veteran's statements that he is unemployable due to the service-connected disabilities.  The August 2010 statement reflects that the Veteran indicated that the inability to obtain employment was due to the service-connected acquired psychiatric disorder, ulcerative colitis, and left foot disabilities.  The August 2010 statement also reflects that the Veteran wrote that the severity of service-connected acquired psychiatric disorder specifically impacted employability, even in a sedentary position.  A July 2011 VA treatment record reflects that the Veteran reported former employment at the post office, that the position was too stressful, and that, due to the service-connected acquired psychiatric disorder, he lacked the coping skills to continue working.  A May 2016 VA PTSD examination report reflects that the Veteran reported last working at the post office in 2007 and that he was fired due to the service-connected acquired psychiatric disorder.  The Veteran also reported getting into arguments with coworkers and that he avoided working because he did not want to get "into those situations."  See May 2016 VA examination report.  

Additional evidence weighing in favor of a finding of unemployability includes an October 2010 Social Security Administration (SSA) disability determination report reflecting that the Veteran was found disabled due to the service-connected acquired psychiatric disorder.  Subsequently, November 2013 and May 2016 VA PTSD examination reports each reflect that the VA examiners opined that the service-connected acquired psychiatric disorder manifested as occupational and social impairment with deficiencies in most areas, including the ability to work.  Further, a November 2013 VA intestinal conditions examination report reflects that the VA examiner opined that the service-connected ulcerative colitis impacted the ability to work due to frequent toileting, abdominal pain, and cramping.  The November 2013 VA examiner also opined that the service-connected left toe disability impacted employability due to the inability to walk or stand for prolonged periods.  

Resolving reasonable doubt in the Veteran's favor, given the functional limitations with respect to prolonged physical activity, as well as symptoms and impairment of the service-connected acquired psychiatric disorder, the Board finds that the service-connected disabilities prevent the Veteran from performing the type of employment for which he was trained, including sedentary employment from August 10, 2010.  While the record reflects the Veteran reported post-service employment at the post office and that he had completed some college, the test is not whether the Veteran would have been precluded from all types of employment but whether such employment was realistically within the physical and mental capabilities of the Veteran.  In this case, given the Veteran's education, work experience, and functional impairment as a result of the service-connected disabilities, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is precluded from maintaining substantially gainful employment due to the service-connected disabilities from August 10, 2010; thus, the Board finds that a TDIU is warranted under 38 C.F.R. § 4.16(a).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

A TDIU from August 10, 2010 is granted.  





____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


